Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawing
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 127.  
Reference numeral 127 in Fig. 1 is missing from the specification, based on description provided in the specification it appears that reference numeral 127 in Fig. 1 should be replaced with - -122- -. Please verify and make appropriate corrections, if needed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objection
Claims 2 and 12 are objected to because of the following informalities:  the term “non-selectable coils” is not clearly understood. For examining the claim, it will be assumed that the Applicant intends to mean “unselected coils”.  Appropriate correction is required.

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchizono (US-2011/0103668-A1).

Claim No
Claim Feature
Prior art
Uchizono (US-2011/0103668-A1)

A method for selecting at least one measuring coil from a plurality of candidate coils of a magnetic resonance system used for magnetic resonance imaging, the method comprising: 

Uchizono discloses a method as claimed, cf. Figs. 1-19.


receiving first control data indicating a measuring range; 

Uchizono discloses a step of receiving first control data indicating a measuring range when an operator selects a “region of interest (ROI)” e.g. head or spine or abdomen of a patient for imaging. 


receiving second control data indicating an initial coil selection from among the plurality of candidate coils; 

Uchizono discloses a step of receiving a second control data indicating an initial coil selection from among the plurality of candidate coils when it discloses a group of coils assigned by the system to an ROI, i.e. head or spine or abdomen, cf. Fig. 4.
For example, when an operator intends to image head of a patient, then initial coil selection becomes coils of HEAD CH1- HEAD CH3.


based on the measuring range and the initial coil selection, selecting at least one measuring coil from the plurality of candidate coils; and 

Uchizono meets the claim feature when it selects one of the coils from group comprising coils HEAD CH1- HEAD CH3 for imaging head.
For example, HEAD CH2 is selected from group HEAD CH1-HEAD CH3.


executing a magnetic resonance protocol to perform magnetic resonance imaging using the selected at least one measuring coil.

Uchizono meets the claim feature as it executes acquisition of image data using the selected coil i.e. one (HEAD CH2) of coils HEAD CH1- HEAD CH3 for imaging head.
2
The method as claimed in claim 1, wherein the second control data indicates one or more non-selectable coils with respect to the initial coil selection.

Uchizono meets the claim, because, in case, the head imaging is desired then coils belonging to spine and abdomen will be unselected in initial selection of coils. 
3
The method as claimed in claim 2, wherein the one or more non-selectable coils comprise a spine coil.

Uchizono meets claim 3, when operator selects head of a patient is selected for imaging, the spine coils will be initially unselected.
4
The method as claimed in claim 1, wherein the second control data comprises one or more selectable coil classes or coil compartments.

Uchizono meets claim 4, cf. Fig. 4.
5
The method as claimed in claim 4, wherein the one or more selectable coil classes or coil compartments are defined with respect to a first anatomical region.

Uchizono meets claim 5, cf. Fig. 4. The first anatomical region may be head of the patient, P.

The method as claimed in claim 5, wherein the measuring range is defined with respect to a second anatomical region that is larger than the first anatomical region.

Uchizono meets claim 6, cf. Fig. 4. The second anatomical region may be spine or abdomen.
7
The method as claimed in claim 1, further comprising: receiving third control data indicating at least one coil connected to the magnetic resonance system, wherein the selection of the at least one measuring coil from the plurality of candidate coils is further based on the at least one coil connected to the magnetic resonance system.

Uchizono meets claim 7, cf. Fig. 4, HEAD CH2 is highlighted meaning HEAD CH2 coil is connected.
8
The method as claimed in claim 1, further comprising: associating the magnetic resonance protocol with the at least one selected measuring coil after selecting the at least one measuring coil from the plurality of candidate coils.

Uchizono meets claim 8, as Uchizono uses protocols (pulse sequence) to image head area of the patient P using HEAD CH2 coil.
9
The method as claimed in claim 1, wherein the act of selecting the at least one measuring coil from the plurality of candidate coils is performed (i) after a planning phase, and (ii) before or during a measuring phase associated with the magnetic resonance system.

Uchizono meets claim 9, as selection of HEAD CH2 is made before acquisition of image data.
10
The method as claimed in claim 1, further comprising: loading the magnetic resonance protocol from a protocol database without associating the magnetic resonance protocol with the at least one selected measuring coil.

Uchizono meets claim 10, because it does not mention anything about changing protocol (pulse sequence) based on the coil selection.
11
A magnetic resonance system, comprising: 

Item 100, cf. Fig. 1.

a user interface configured to enable an initial coil selection from among a plurality of candidate coils; and 

Item 150, cf. Fig. 1.

a control computer configured to select at least one measuring coil from a plurality of candidate coils of a magnetic resonance system used for magnetic resonance imaging by: 

Item 162, cf. Fig. 1.

receiving first control data indicating a measuring range; 

See treatment of claim 1 for similar feature.

receiving second control data indicating the initial coil selection from among the plurality of candidate coils via the user interface; 

See treatment of claim 1 for similar feature.

based on the measuring range and the initial coil selection, selecting at least one measuring coil from the plurality of candidate coils; and 

See treatment of claim 1 for similar feature.

executing a magnetic resonance protocol to perform magnetic resonance imaging using the selected at least one measuring coil.

See treatment of claim 1 for similar feature.
12
The magnetic resonance system as claimed in claim 11, wherein the second control data indicates one or more non-selectable coils with respect to the initial coil selection.

See treatment of claim 2, above.
13
The magnetic resonance system as claimed in claim 12, wherein the one or more non-selectable coils comprise a spine coil.

See treatment of claim 3, above.
14
The magnetic resonance system as claimed in claim 11, wherein the second control data comprises one or more selectable coil classes or coil compartments.
See treatment of claim 4, above.
15
15. The magnetic resonance system as claimed in claim 14, wherein the one or more selectable coil classes or coil compartments are defined with respect to a first anatomical region.

See treatment of claim 5, above.
16
The magnetic resonance system as claimed in claim 15, wherein the measuring range is defined with respect to a second anatomical region that is larger than the first anatomical region.

See treatment of claim 6, above.
17
The magnetic resonance system as claimed in claim 11, wherein the control computer is further configured to receive third control data indicating at least one coil connected to the magnetic resonance system, and to select the at least one measuring coil from the plurality of candidate coils further based on the at least one coil connected to the magnetic resonance system.

See treatment of claim 7, above.
18
The magnetic resonance system as claimed in claim 11, wherein the control computer is further configured to associate the magnetic resonance protocol with the at least one selected measuring 


19
The magnetic resonance system as claimed in claim 11, wherein the control computer is further configured to select the at least one measuring coil from the plurality of candidate coils (i) after a planning phase, and (ii) before or during a measuring phase associated with the magnetic resonance system.
See treatment of claim 9, above.
20
The magnetic resonance system as claimed in claim 11, wherein the control computer is further configured to load the magnetic resonance protocol from a protocol database without associating the magnetic resonance protocol with the at least one selected measuring coil.
See treatment of claim 10, above.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852